Title: George Hay to Thomas Jefferson, 21 July 1812
From: Hay, George
To: Jefferson, Thomas


          Sir, Richmond. July 21. 1812
           Your letter of the 13th and postscript of the 16th inst: were received this morning.— Mr Harrison I think, may rest perfectly easy as to his title. The answer meets the allegations in the bill, and completely repels them. The aid of the act of 1796 is not required: but if that act is called in, its operation is irresistible.
          I inclose to you four blank Commissions.—In your answer you refer to several original documents which are not annexed. Their authenticity should be proved as soon as possible, in order that they may be filed, before any exception is taken to the answer, in consequence of the failure to annex the exhibits referred to.—If any delay is inevitable, copies should be sent. Proof of Scotts letter of the 15. Nov. 1796 will be very important.
          I thank you for your communication with respect to Mr Shorts land, and am highly gratified by the motive which led you to make it. But I am already located on chickahominy, and, borrowing an expression from the Subject, of your suit, I do not think that my entry could be easily, or advantageously, transferred to the mountains. I shall perhaps annually resort to them, for the benefit of health and relaxation: but a permanent residence there, with my very limited resources, would be impracticable.
          I expect to have the pleasure of being in your neighborhood, and of meeting Mr Monroe there in less than ten days. I shall not fail to avail myself of the opportunity of paying my respects at Monticello.—
          I am, with great respect Yr mo: ob: SerGeo: Hay.
        